Case 1:18-cr-00578-AJN Document 44-1 Filed 08/02/19 Page 1 of 15

EXHIBIT A
ase 1:18-cr-00578-AJN Document 44-1 Filed 08/02/19 Page 2 of 15

 

 

 

Bhs

of the Bolice ‘Oty af New Bork
hers been afvarhed Departmental Recognition

 

 

ipreciation of dedicated serbire

 

 

 

to the Hirst Precinct
Case 1:18-cr-00578-AJN Document 44-1 Filed 08/02/19 Page 3 of 15

EXHIBIT B
Case 1:18-cr-00578-AJN Document 44-1 Filed 08/02/19 Page 4 of 15

DISTRICT ATTORNEY
OF THE
COUNTY OF NEW YORK

ONE HOGAN PLACE
New York, N.Y. 10013

(212) 335-9000

 

ROBERT M. MORGENTHAU
District ATTORNEY

April 18, 1995

P.O. Gerard Scarta
ist Precinct

16 Ericson Place
New York, NY 10013

People vs. Mani Chulpayev
Ind. No. 09669/94

lon a Te RA ramen

On March 14, 1995, defendant Mani Chulpayev pleaded -
guilty to the crime of bribery in the third degree. The
defendant was sentenced on March 14, 1995, Lo

Your efforts were very important to the successful
prosecution of this case and I would like to thank you on
behalf of this Office and the cj izens ofthe community.

Assistant District Attorney Lisa Feiner was in charge of

the prosecution of this case. If you have any questions
concerning this case or if you need any further assistance
you may contact Assistant District Attorney Feiner at (212).
335-9638 or the Witness Aid Services Unit at (212) 335-9510.

Sincerely,

hut bn Mngod

oe moma e. . Robert M. Morgenthau

&

RECTELED Papre
Case 1:18-cr-00578-AJN Document 44-1 Filed 08/02/19 Page 5 of 15

. EXHIBIT C
Case 1:18-cr-00578-AJN Document 44-1 Filed 08/02/19 Page 6 of 15

 

POLICE DEPARTMENT
CITY OF NEW YORK

February 12, 1996

From: Commanding Officer, Manhattan South Narcotics District
To: Commanding Officer, Narcotics Division

Subject: RECOMMENDATION FOR PROMOTION OF INVESTIGATOR

dew Police Officer Gerard Scparta,Tax 890978 Manhattan
South Narcotics District will be eligible for promotion to Detective
Investigator. as outlined in the "SCOPE" Category A Investigative
Track of Interim Order.278.90. .. || ¥, ae ee

2. Police Officer Gerard Scparta was appointed to the
Department on July 15, 1986 and assigned to the Organized Crime
Control Bureau on November 11, 1994 in an investigative capacity.

3. The results of the officer's last three (3) Evaluations
are as follows:

8 Month. 4.0
15 Month. 4.0
Annual 4.0

4. Police Officer Gerard Scparta sick record is within

Department guide lines for promotion to Detective Investigator
and is currently on full duty. |

5, Submitted for your consideration.

Kevin:-J. Hickey
KJH/ab _ CAPTAIN
 

Case 1:18-cr-00578-AJN Document 44-1 Filed 08/02/19" Page 7 of 15

 

POLICE DEPARTMENT _
CITY OF NEW YORK MSND-#60

a

February 12, i996

FROM: Commanding Officer, Manhattan South Narcotics District
TO: Commanding Officer, Narcotics Borough Manhattan South

Subject: 15 MONTH EVALUATION

4. Police Office Gerard Scparta, tax # 290978; was assigned to
the Manhattan South Narcotics District on November li, 1994. He was
appointed an duly 15, fiss¢ and assigned ta N.S.U. #1 and then to the
o0ist Precinct. Police Officer -Scparta has been performing
investigative duties for approximately 1S months.

--2. . Officer Scparta has demonstrated his ability to. perform as an
investigating officer in the Narcotics Division. Since, his appointment

‘to this command he his developed an investigative backround. Police

Officer Scparta has utilized his backround tao develop and “utilize
street inteliigence \_to enhance multiple anvestigations within his

perview. He is able to identify narcotics problems and when needed

cultivate confidential informants at vsrious levels to eliminate
complaints that arise. "

g. This Officer is an asset ta both the Narcotics Division as
well as this office. His accomplishments have been many and I believe
that he has a bright future as an investigating ert teers

4. For your’ information.

Kevin J. Hickey
. Captain -
 

Case 1:18-cr-00578-AJN Document 44-1 Filed 08/02/19 Page 8 of 15

POLICE DEPARTMENT
CITY OF NEW YORK

September 16, 1994

From: Chairman, integrity Review. Soard

To: Police Commissioner

Ls At the September 15, 1994 meeting ot the Integrity Re-.

view Board, it was recommended that Police Officer Gerard Scparta’
shield # 31201, tax registry # 890978, ist Precinct, be given pri-

ority consideration in his request for an assignment to Organized
Crime Control Bureau, when the needs of the service. permit.

2x Police Officer Scparta was interviewed September 1994
‘and. found acceptable for an assignment to Organized Crime Control
Bureau ..

3. It was. further recommended that in the event Police Of-.
ficer Scparta is transferred to Organized Crime Control Aureau,
- Said transfer be highlighted in the Personnel Order a8 an. award
granted. by the Integrity Review Board . ;

dns . | | Pen ga

Chief of Department _

cc: ist Deputy Commissioner
Chief of Personnel
c.0., E.R.S.

APPROVED.

 

 
Case 1:18-cr-00578-AJN Document 44-1 Filed 08/02/19 Page 9 of 15

EXHIBIT D
Case 1:18-cr-00578-AJN Document 44-1 Filed 08/02/19 Page 10 of 15

May 3, 2019

Honorable Alison J. Nathan

United States District Court

Southern District of New York

Thurgood Marshall- United States Courthouse
40 Foley Square

New York, NY 10007

Regarding: United States of America—v—Gerard Scparta :

Dear Judge Nathan:

My name is Gerard Scparta and | write this letter with a great deal of shame and remorse about

my bad decisions. 1 am a former NYPD officer. My law enforcement training makes this easy for

me to understand. | violated the law. Now | must accept my punishment with humility and

grace. What | did was criminal and there is no excuse for my conduct. Knowing that justice will

_ be done, | can focus on a process of atonement. | know that ! will spend the rest of my life
making amends and restitution.

As you deliberate over my sentence, | hope you will take my entire life into consideration. |
wrote this narrative as a first step towards reconciliation. | know that | must take many more
steps to make things right. This path begins with a full acceptance of responsibility. | have spent _
countless hours reflecting on how t got here and what went wrong. | hope this letter serves to
put my illegal actions into a broader context.

: Background

! was born on December 23", 1964 to a single mother with alcoholism. Growing up, it was just
the two of us in a one-bedroom apartment on Staten Island. Even though my mother was an
alcoholic, she was still my hero: She could've given me up for adoption, but instead she worked
two jobs: J.C. Penny and cleaning houses. We never had much money, but | know she loved me
with all her heart. We even had a song “Me and You Against the World.”

On top of the financial pressure, | also think my mother was lonely. This contributed to her
alcohol abuse. | could never have friends over because i didn’t want them to. see my mom
drunk. | remember my mom drunk on many occasions, but one time stands out more than .
others. When my wife and Thad our first child, Alyssa, | remember my mom being eariaaly
intoxicated. | did not think they were going to let my mother in to see my newborn baby. In
1997, my mother lost her battle to breast cancer. Her death devastated me. ,

3
*.
ar
Case 1:18-cr-00578-AJN . Document 44-1 Filed 08/02/19 Page 11 of 15

 

Frotn Kindergarten through 5" grade | attended P.S. 30 on Staten island, New York. Then from
6" through 8" grade 1. attended I.S. 51 Annex on Staten Island. Beginning in September 1978, |
attended Port Richmond High School until my graduation in June, 1982.

. Family

My best friend growing up was Lenny Ragaglia. Lenny came from a big family with eleven
siblings. Even with a family that size, t was still invited over for dinners. | met his sister
Maureen, who | began dating and eventually married in February of 1990.

We bought our first home on Staten Island and had our first child, Alyssa, that year. Lenny went
from my best friend to my brother-in-law. The Ragaglia family had a Sunday dinner tradition
where we all gathered at Maureen’s parents’ home. | spent most of my young adult life with
Lenny Ragaglia and his entire family. ! have carried on this tradition with my own family.

Maureen and | are blessed with six wonderful children. They have each chosen service
professions and I could not be prouder. My 28-year old daughter, Alyssa, graduated from Saint

_ Thomas Aquinas College and became a teacher. Two years ago, she married a United States
Marine.

_ My 27-year old son, Gerard, joined the U.S. Marines after high school. He served five years with
one deployment as Military Police K9 Handler. He is currently an active NYPD officer. My

_ daughter, Brianna (25), is now teaching in our hometown after graduating from Saint Rose
College.

My daughter Jenna (24) graduated from Pace University and is now a nurse at White Plains
Hospital. Her brother, Joseph (23), graduated from Washingtonville high School then became
_ an EMT for the FDNY. My youngest son, Nicholas (20), graduated from Orange County
Community College and is now a custodial worker for the Board of Special Education.

Career

From 1982-1986, | was an electrical apprentice. On July 15" 1986, | was sworn in to the NYPD. |
graduated from the academy on December 29", 1986, and worked at N.S.U. in the 7 Precinct.
“In July of 1987, I was assigned to the 1* Precinct in Manhattan.

In Summer of 1989, | was assigned to the 1* Precinct Scooter Task Force. We enforced details,
demonstrations and precinct conditions. Serving as a police officer was my dream job 4 Not only
was | good at it, but | could not even imagine doing anything else.

in 1988, ‘my partner and | were waved down by civilians to an apartment fire on the comer of
Canal and West Broadway. We were first on the scene. We ran in and evacuated the building
before the fire department arrived. There were no injuries. ! received a medal for this day.
Case 1:18-cr-00578-AJN Document 44-1 Filed 08/02/19 Page 12 of 15

In 1993, my partner and I responded to the first World Trade Center attack. We helped
evacuate the buildings. While doing so, | observed a man fall to the ground. Many other people
were stepping on him as they came down the stairs. My partner held onto the wall with one
hand, and me with the other so | was able to reach the man and pull him to safety. | was sent to
the hospital with smoke inhalation, but signed myself out to continue with the rescue. | ,
received an award for this day. | have attached a copy of this award.

On May 4" 1994 | was offered a bribe by a food vendor. He offered me money to issue
summons to his competitors. | immediately notified my supervisor and Internal Affairs who
started a control pad. On July 12" 1994, | made an arrest on eight counts of bribery in the 3" |
degree.

_ Lwas in the newspaper and on television for this arrest. My saying was “you can’t buy the

__ badge.” Because of this arrest, | was granted an interview with the integrity Review Board. |
was awarded a promotional transfer to Organized Crime Control Bureau (Narcotics). | have
attached this Haenwork.

On November 114 1994, i transferred to Manhattan South Narcotics. While there, | made many
arrests and executed many warrants. For the fifteen months { served there, | maintained a 4.0
_ evaluation. On February 12" 1996, | was approved to be aaa Detective Investigator for

. NYPD. | have attached this paperwork.
Not long after, | was doing a buy and bust operation where | chased a perpetrator through the
streets of Manhattan. During this pursuit, | was struck by a yellow taxi cab and received a
career-ending knee injury. | was never able to be promoted to detective. All my hard work and
dreams were taken away from me in.an instant.

1 am proud of my years of service in law enforcement.1 remain grateful to New York City for
‘that extraordinary opportunity to serve. | am happy that my children have gone into public
service. My entire family loves America and respects the law. | have no excuse for my illegal
actions in this case. | know better than anyone the importance of obeying the law. | am
responsible for my own actions.

Struggies

After my 1996 accident, | had surgery on my knee and was put on restricted duty. | was not able

. to earn enough overtime pay, which | relied on to support my family. This was the beginning of
my financial troubles. At the same time, my mother was receiving hospice care. She was living
with me, my wife, and five of my children.

The last two days of my mother’s life were spent in the hospital with me. She did not want to
die in front of my children. ! watched my hero take her last breath. 1 became very.depressed
Case 1:18-cr-00578-AJN Document 44-1 : Filed 08/02/19 Page 13 of 15

between losing my mother and my career all at once. This is when | began drinking heavily to
numb the pain.

On September 11" 2001, as soon as | heard what was happening, | headed to the World Trade
Center. The World Trade Center meant a lot to me before this day. | got engaged there and was
present for the first attack in 1993. Even though | had retired, | joined the rescue crew. | was
also looking for my best friend and brother-in-law, Lenny Ragaglia, an FDNY firefighter.

While working on the pile, | saw things there that ! had never seen before. We found a
passenger still seat-belted into his chair from one of the airlines. He was burnt. | also
encountered a shoe with a foot still in it, amongst many other body parts. | now think about
death all the time. The things | saw and the body bags | filled will be with me forever. Like many
other rescue workers, this experience was a traumatic shock for me.

Unfortunately, Lenny’s remains were never recovered. We buried an empty casket. Every family
member put one special object in the casket. Besides watching my mother die, one of the
hardest things | have ever done was to give Lenny’s eulogy. | still celebrate both of our
birthdays in quiet remembrance. | spend both of these days sitting at the cemetery drinking and
talking to him. This is not counting every September 11” when the entire family gathers there.

My Down Fall

After retiring from the NYPD, | faced financial stress. Our bills were piling up. We were buying
groceries and diapers with our credit cards. Along with that, my wife informed me she was
pregnant with our sixth child.

‘At this point, two former colleagues and so called “friends” approached me. They asked me
how long | would be able to survive living off my credit cards. They told me | was entitled to
social security because | put into it. They told me that | should get it now when | needed it the
most.

. ft was bad advice. | should not have agreed to it. | am so disappointed in myself for making this

bad choice. | have no one to blame but myself. !am completely responsible for my own
decisions.

Later, | made another bad decision. While receiving social security disability benefits, | started
working again. Providing for a household of eight people, | fell. behind. | wanted to get a job and
stop receiving disability benefits. When | called my former “friends” to ask how to go about it,
they told me it would be a red flag. They pressured me not to “ruin it for everyone else.” |
should not have bent to their pressure. | should not have followed their advice. | should have
followed the law.

Around 2004, | began working at the Hustler Club as a security guard then eventually became a
host. As host, the club gave me cash at the end of the night minus various customary
Case 1:18-cr-00578-AJN Document 44-1 Filed:08/02/19 Page 14 of 15

deductions and gratuities. At the end of the year, the club gave me a letter which reflected total

income without subtracting those nightly extras. So, | reported what I nas was the fair
amount for tax purposes.

| do know that other hosts of Hustler are now suing the club for that 35%. Hosts from other
clubs have already settled their lawsuits. These lawsuits are being handled by the law firm of

Outten and Golden. Tam telling you all this maping you will see |.am not a greedy person, ‘but a
foolish one.

(truly wanted to stop receiving disability benefits for many years. | knew what I was doing was
wrong, but did not know how to stop it without getting in trouble. This terrified me. It only
increased my anxiety and depression. This terribte secret filled me with dread. | felt peralyred
with fear and shame.

Finally, in December 2016, t could not take it anymore. | called Social Security and reported that
| was working. Since | was not getting paid by checks and my income varied every week, they
would not stop my checks right away. Instead, | closed my bank account so there was no place

for the check to be sent to. It went back to social security and 1 never again received another
check.

| wish | would have been honest with the Social Security Administration from the beginning. |
spent many years with a tortured conscience. A long series of traumatic events only created
more emotional chaos and isolation. After so many years of torment, | look forward to a new
serenity. By being honest about my mistakes, | can clear the way for a more peaceful future.

Remorse

Your Honor | am deeply remorseful for all of my actions. | take full responsibility for all of my
bad decisions. ! am very sorry to all of my victims especially the United States Government and
Social Security Disability System. | am also heartbroken over what I did to my family. | told so
many lies to my wife that | lost track of the truth. To my kids starting their careers, | have
disgraced their name by my actions. My crimes will be on the internet forever. This | deeply
regret and will have to live with for the rest of my life.

Redemption —

Following my arrest last April, | lost my job. Since then, | have been focusing primarily on
getting my life back on track. | am currently in therapy for depression, anxiety, and PTSD. [have
also been attending AA meetings in order to maintain healthy coping skills. Staying sober will be
essential for me to become a happy, productive citizen when this process is over.

On June 18" 2018, | was hired by Cadre Investigative Consultants Pl. | work as a security guard
in Midtown Manhattan. My hours are Monday-Friday from 3:00pm until midnight. On
Saturdays | work from 7:00am until 7:00pm. { travel by bus, two hours each way. Knowing my
Case 1:18-cr-00578-AJN Document 44-1 Filed 08/02/19 Page 15 of 15

~ legal problems, | am extremely grateful that Cadre still hired me. This i is one of the many steps
in the right direction.

Once again, | would like to say how sorry and remorseful | am for all of my actions and bad
decisions that led me to my arrest. ! hope my story serves as a warning to anyone who feels like
they can cheat the system with impunity. Law enforcement officers have an even greater
responsibility to follow the law. In the future, | hope I can use this painful experience to help
others avoid my mistakes.

_ As you consider my sentence, please have mercy on me.

Respectfully,

Ad Se

. Gerard Scparta |
